DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on August 13, 2021 have been entered. Applicant amended claims 3-6, cancelled claims 1, 2, and 7-12, and added new claims 13 and 14. Claims 3-6, 13, and 14 remain pending in the application.

Response to Arguments
Applicant’s arguments, filed on February August 13, 2021 with respect to the Non-Final Office Action dated May 13, 2021 have been fully considered and they are persuasive with regard to 35 U.S.C. 112 rejections. Applicant did not provide any specific argument with regard to 35 U.S.C. 103 rejections.   Therefore, 
Previous 35 U.S.C. 112(a) rejections are withdrawn.
Previous 35 U.S.C. 112(b) rejections are withdrawn.
In view of such, the rejection is maintained as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil et al. (US PGPUB No. US 20160285795 A1), hereinafter, Beausoleil, in view of Tichauer et al. (US PGPUB 20170214642), hereinafter, Tichauer, further in view an online NPL document by Williams, (How_to_Share_Photos_and_Videos_From_an_iOS_Device, Posting date: 5 January, 2018, URL: https://computers.tutsplus.com/tutorials/how-to-share-photos-and-videos-from-an-ios-device--cms-29870), hereinafter, Williams.
Regarding claim 13:
An electronic message and data file communication system comprising (Fig. 1): 
a server ( Fig.1 and paragraph 0040 teach system 100 with cloud-based content management system 106 (server). Fig.1 shows the content management system include content storage 160 (database). ); 
a database in communication with the server, the database storing at least a first copy of a first data file (Paragraph 0046, lines 1-3, teaches content storage (database) associated with the content management system as stated “The content can be stored in content storage 160. Content storage 160 can be a storage device, multiple storage devices, or a server”. Paragraph 0049, lines 1-3, teaches content management system automatically synchronize with the client device i.e. a copy of content (data file) is available at both the client device and the content management system as stated “Content management system 106 can be configured to support automatic synchronization of content from one or more client devices 102”.);
a sending user device in communication with the server through the Internet, the sending user device including a sending user device controller and a sending user device memory coupled to the sending user device controller configured to store program instructions executable by the sending user device controller, the sending user device memory also including a second copy of the first data file (Paragraph 0040, lines 1-4, teaches user communicates with the content management system via the client device 102 (sending user device)  as stated “In system 100, a user can interact with content management system 106 through client devices 102.sub.1, 102.sub.2, . . . , 102.sub.n (collectively "102") connected to network 104 by direct and/or indirect communication”. Paragraph 0041, teaches a client-side application (controller) for communicating with content management system as stated in lines 11-13 “the client-side application can present a user interface (UI) for the user to interact with content management system 106”. see Fig. 17A & 17B shows components of a client device. Paragraph 0159 teaches storage to store software modules as stated “The storage device 1730 can include software modules 1732, 1734, and 1736 for controlling the processor 1710”. Paragraph 0049, lines 1-3, teaches content management system automatically synchronize with the client device i.e. a copy of content (data file) is available at both the client device and the content management system); and 
a receiving user device in communication with at least one of the server and the sending user device (paragraphs 124 and125 talk about sending message to  recipient user. As depicted in Fig. 1 recipient user associated with a device); 
wherein in response to executing the program instructions executable by the sending user device controller, the sending user device controller is configured to: receive a user instruction to send a message including the first data file such that the first data file is accessible by the receiving user device (paragraph 0078, lines 3-6, discuss sending a message with content item as stated “For example, a user can compose a message using graphical element 318 and add a content item to the message by selecting graphical element 320”); 
in response to receiving the user instruction to send the message including the first data file such that the first data file is accessible by the receiving user device, provide a first option to send the first data file from the sending user device through the Internet such that the first data file is accessible by the receiving user device;  in response to receiving the user instruction to send the message including the first data file such that the first data file is accessible by the receiving user device, provide a second option to send the first data file from the server such that the first data file is accessible by the receiving user device, wherein the second option includes [[an identification of the date on which the first copy of the first data file was saved in the database]] (paragraph 0078, lines 5-9, teaches providing a browser interface with options to select a content from local file system or from the cloud as stated  “Upon selection of graphical element 320, a file browser interface can be presented that allows the user to select a content item from the client device's local file system, from the shared folder associated with the workspace and/or from a network resource (e.g., the Internet)”); 
Beausoleil does not explicitly teach an identification of the date on which the first copy of the first data file was saved in the database (generally a file stored in database includes date of creation/modification of such files. Beausoleil does not expressly mention that).
Tichauer teaches an identification of the date on which the first copy of the first data file was saved in the database (paragraph 0035, lines 6-10, states “In an embodiment, a file naming convention may be utilized by which a pre-existing file name of a media file is modified so as to include specific fields from which the unique file identifier and, optionally, a date of creation or last modification may be determined”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beausoleil to incorporate the teaching of Tichauer about including the (see paragraph 0035 of Tichauer).
Beausoleil does not explicitly teach receive a selection of the first option or the second option; when the selection of the first option is received, cause the sending user device to send a message including a copy of the second copy of the first data file via an email service provider through the Internet such that the first data file is accessible by the receiving user device; and when the user selection of the second option is received, cause the sending user device to send instructions that do not include a copy of the second copy of the first data file to the server instructing the server to send a copy of the first copy of the first data file such that the first data file is accessible by the receiving user device ( Beausoleil teaches providing first and second options via user interface to select the content from either local files system or remote server, as shown above. Although Beausoleil does not explicitly describe the sequence of actions associate with the first and second options as recited by the claim limitation, Beausoleil implied the content and message can be sent via email if content is selected from local file system and via remote server if selected from remote server. Paragraph 00125, lines 22-26, discuss sending the content to the receiver via remote server).
Williams teach:
receive a selection of the first option or the second option (Fig in page 14 shows selection option via user interface for taping the Mail icon in the user interface as a first option and iCloud Photo Sharing icon as a second option);
 when the selection of the first option is received, cause the sending user device to send a message including a copy of the second copy of the first data file via an email service provider through the Internet such that the first data file is accessible by the receiving user device (pages 8-9 as teaches sending message and files via email as stated “Tap the Mail icon on the Home Screen and then press the Compose New Message icon. Enter the email address of the recipient in the To field”); and
(see iCloud Photo Sharing section in page 11 teaching sending via icloud. Page 12 teaches the icloud retrieves the album via URL and present to the receiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beausoleil to incorporate the teaching of Williams to integrate various sharing option via user interface with the WS GUI of client-side application (controller) for having a multiple ways of sharing files and message. One would have been motivated to do so because such integration facilitates sending data and message in an appropriate way depending on the files size (since files of size of more than 20MB cannot be send via email attachment whereas files of size up to 5GB can be sent via remove server (see first and second paragraphs of page 9 of Williams)).
As to claim 6, the rejection of claim 13 is incorporate.  Beausoleil, in view of Williams and Tichauer, teaches all the limitations of claim 13 as shown above.
	Beausoleil further teaches wherein the user device is a mobile phone (paragraph 0040, lines 4-9, teaches the user device can be a mobile phone).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil, in view of Tichauer, further in view of Williams, and further in view of Goh et al. (US PGPUB No. US 20060155811 A1), hereinafter, Goh. 
As to claim 3, the rejection of claim 13 is incorporate. Beausoleil, in view of Tichauer and Williams, teaches all the limitations of claim 13 as shown above.
Beausoleil does not explicitly teach wherein the email service provider is one of Gmail, Yahoo, and Hotmail (paragraph 0017 talks about sharing data to external user through email. However the disclosure does not explicitly mention one of Gmail, Yahoo, and Hotmail).
 ( see paragraph 0084, lines 4-7, stating “The Java server application running on the target WAP Server will allow the target to link his Mail server POP/IMAP/Web-based (101 or 102), e.g. (Hotmail and Yahoo! mail).”).  
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Tichauer and Williams, to incorporate the teaching of Goh to link various email service providers to the content management system to send data as email attachment. One would have been motivated to do so because such email service provider facilitate to send data to external customer (see paragraph 0017 of Beausoleil).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil, in view of Tichauer, further in view of Williams, further in view of Von Haden et al. (US PGPUB No. US 20140013212 A1), hereinafter, Von Haden. 
As to claim 4, the rejection of claim 13 is incorporate.  Beausoleil, in view of Tichauer and Williams, teaches all the limitations of claim 13 as shown above.
Beausoleil does not explicitly teach wherein the data file includes invoice data (Paragraph 0007 talks about templates for creating various document as stated in lines 6-8 “The content management system can store templates corresponding to each type of document that can be created”. However, the disclosure fails to explicitly mention invoice).
Von Haden teaches wherein the data file includes invoice data (see paragraph 0031, lines 21-23, states “An invoice template may be suggested in view of a user's recent activity with a financial application”).  
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Tichauer and Williams, to incorporate the teaching of Von Haden to include invoice template to create data that include invoice (see paragraph 0056, lines 9-10, of Von Haden).
As to claim 5, the rejection of claim 13 is incorporate.  Beausoleil, in view of Tichauer and Williams, teaches all the limitations of claim 13 as shown above.
Beausoleil does not explicitly teach wherein the data file includes a resume (Paragraph 0007 talks about templates for creating various document as stated in lines 6-8 “The content management system can store templates corresponding to each type of document that can be created”. However, the disclosure fails to explicitly mention resume).
Von Haden teaches wherein the data file includes a resume (see paragraph 0056, lines 6-8, states “The templates pinned under a personal identity may be more personal in nature, such as a greeting card or resume template”).  
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Tichauer and Williams, to incorporate the teaching of Von Haden to include resume template to create data that include resume data. One would have been motivated to do so because such resume data help in personal activity (see paragraph 0056, lines 6-8, of Von Haden).
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beausoleil, in view of Tichauer , further in view Williams, and further in view of Giszczak et al. (US PGPUB No. 20090216845), hereinafter, Giszczak. 
As to claim 14, the rejection of claim 13 is incorporate.  Beausoleil, in view of Tichauer and Williams, teaches all the limitations of claim 13 as shown above.
Beausoleil does not teaches wherein in response to executing the program instructions executable by the sending user device controller, the sending user device controller is further configured to detect a speed of the Internet connection of the sending user device and, if the detected speed is 
Giszczak teaches:
detect a speed of the Internet connection of the sending user device (paragraph 0048 teaches checking network speed as stated“In a step 202, the mobile IP client read in the mobile IP stack if the active network is a high speed or a low speed one and sends the network speed to the email client”) and,
if the detected speed is above a minimum threshold, the sending user device selects the first option and, if the detected speed is below a minimum threshold, the sending user device selects the second option (paragraph 0049 teaches selecting two methods based on network speed characteristics i.e. low speed and high speed  “In the email client, a transition 103 is validated by a reception of network speed from the mobile IP client indicating a low speed network and a transition 113 is validated by a reception of network speed from the mobile IP client indicating a high speed network”. Subsequent steps of Fig. 3 teach sending message with attachment when the network speed is high and sending the message only when the network speed is low).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Beausoleil, in view of Tichauer and Williams, to incorporate the teaching of Giszczak to send the message with data file attachment using email service provider when the network speed is high and sent the message only when network speed is low. One would be motivated to do so since sending attachment via email takes relatively long time when the network speed is low (see paragraph 0040 of Giszczak).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Title: “SHARING A FILE VIA EMAIL”; Inventor: Meyers et al.; US PGPUB No.: 20150134751

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




	September 2, 2021

/KAMAL HOSSAIN/               Examiner, Art Unit 2457                                                                                                                                                                                         
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457